HUSPENI, Judge
(concurring in part, dissenting in part).
I agree with the majority’s determination that HMOM is not entitled to a separate liability cap under Minn.Stat. § 466.04 (1988). I respectfully dissent, however, from the majority’s determination that under this same statute appellant Bonnie Rowe is entitled to a separate liability cap for her consortium claim.
The critical question, I submit, is not whether appellant is an individual claimant under Minn.Stat. § 466.04, but whether the language of subd. 2 of that statute applies to her. The issue is not whether the concept of consortium contains undefined elements beyond loss of services and support. The issue is whether the legislature, by including within the cap limitations “damages claimed for loss of services or loss of support arising out of the same tort,” intended to exclude from the statute those less tangible undefined elements which may also be a part of a consortium claim, but to snare within its allegedly harsh language of deprivation those items more easily identified and evaluated. I submit that they did not, and that this court in Brandt v. State, 428 N.W.2d 412 (Minn.App.1988), correctly interpreted almost identical language in Minn.Stat. § 3.736, subd. 9 to preclude a separate liability cap for a consortium claim. Id. at 418.
Further, I believe the public policy considerations underlying the decision to place monetary caps on tort recoveries also support a determination that when the legislature stated that “damages claimed for loss of services or loss of support arising out of *102the same tort” would be included within a cap limitation, they intended that every element of consortium be included within that cap also. In Lienhard, v. State, 431 N.W.2d 861 (Minn.1988), the Minnesota Supreme Court found the state’s liability limit on a tort claim to be constitutional and stated:
The effect of (the statute) is, of course, the protection of the fiscal integrity and financial stability of the State — an effect which is no doubt reflective of the statute. We today reaffirm our earlier recognition that the protection of a governmental entity’s financial stability is a legitimate public purpose.
Moreover, it cannot be said that the lawmakers could not reasonably believe that the limitation on the State’s liability on any tort claim would further that purpose.
Id. at 867 (citations omitted).
To the extent that, as the majority states, it is appropriate to read expansively a statute which restricts the liability of the sovereign, I believe it is also appropriate to read expansively a statute which, as here, sets forth those items which shall be deemed included in a single liability cap. Such expansive reading does not, of course, make a nullity of a claimant’s consortium claim in every case. It merely subjects that claim to the liability cap that applies to the tort claim from which the consortium claim is derived.
I would affirm the trial court as to both the unavailability of a separate liability cap for HMOM and the unavailability of a separate liability cap for the consortium claim in this matter.